Case 8:15-cv-00011-TPB-CPT Document 153-2 Filed 02/11/20 Page 1 of 1 PageID 1731

1/2014
Oxebridge @Oxebridge - Oct 23 . ie
@ElsmarCove just raised the amount to delete n ative posts abo
Exhibit B Oxebridge to $2.5 million. Get your popcorn out. False.

cn t * eee

Click the link - A totally different W Oxebridge @Oxebridge - Oct 21
ay: aeaey Ors B98 7 i ily outs his pal Wes Bucey as a former convicted
Bucey. PARIS again attempts to @ElsmarCove accidentally Pp

ame SMITH, but also Wes Bucey, an drug trafficker and money launderer. articles.chicagotribune.com/1988-
Elsmar.com forum participant. 04-30/new...

\ c Oxebridge @Oxebridge - Oct 20
@ElsmarCove just upped the amount to extort Oxebridge to $2 Million.

law enforcement now engaged. Both claims False
a * eee

‘yy Oxebridge @Oxebridge - Jul 24
‘ne ()yehridasa CL -

 
